DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application is being examined under the claims filed 08/08/2018. 
Claims 1-16 are pending.

Claim Objections
Claim 1-16 are objected to because of the following informalities: 
Claims 1-16 use “1D-CNN” in the preamble but “one-dimensional convolutional neural network” in the body. The inconsistency makes it unclear that these refer to the same component. For examination purposes, it is interpreted to be the same component. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
The limitation “segmenting event signals of acquired at all spatial points along a distributed optical fiber, and constructing a typical event signal dataset;” is unclear due to the usage of “typical.” The specification does not provide a standard for what is considered “typical” and as such, there are no metes and bounds for “typical.” It is unclear what would make an event signal dataset “typical.” For examination purposes, a “typical event signal dataset” is interpreted to be any event signal dataset.
The limitation “extracting ID-CNN distinguishable features of the event signals in the typical event signal dataset based on a well-trained one-dimensional convolutional neural network, and obtaining event signal feature sets;” is unclear due to the usage of “distinguishable” and “well-trained.” It is unclear what the standards for “distinguishable” are and if there is a specific aspect that needs to be different to be considered “distinguishable.” For examination purposes, “distinguishable features” is interpreted to be features. Furthermore, “well-trained” is not defined by the specification and it is unclear at what point a CNN would be considered well-trained. For examination purposes, “well-trained one-dimensional convolutional neural network” is interpreted to be a trained 1D CNN. 
The limitation “training different classifiers with the event signal feature sets, and screening out an optimal classifier; and” is unclear due to the usage of “optimal.” No standard for “optimal” is given and it is unclear how a classifier would be considered optimal. Different metrics such as accuracy, precision, recall ratio, training time, testing time, etc. could be used in the consideration of an “optimal” classifier. For examination purposes, “optimal classifier” is interpreted to be a classifier that has the best performance measurements out of a group of classifiers using any performance metric. 
Dependent claims 2-16 are rejected as they inherit the deficiencies of their parent claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (“Pattern recognition based on time-frequency analysis and convolutional neural networks for vibrational events in φ-OTDR”) in view of Zhang et al. (CN108090412A) (herein thereafter Zhang). 

Regarding Claim 1:
	Xu teaches a system for classifying vibrational events in distributed optical fiber sensing systems based on phase-sensitive optical time-domain reflectometer (φ-OTDR) using a convolutional neural network (CNN) and a support vector machine (SVM). Xu teaches: 
A [1D]-CNN-based (([one-dimensional] convolutional neural network)-based) distributed optical fiber sensing signal feature learning and classification method, comprising steps of: (Xu teaches a CNN for feature extraction and a CNN and SVM for classification. Xu discloses in the abstract, “Based on vibration signals detected by a phase-sensitive optical time-domain reflectometer distributed optical fiber sensing system, this paper presents an implement of time-frequency analysis and convolutional neural network (CNN), used to classify different types of vibrational events. […] different types of vibration signals into spectrograms, which are input to the CNN for automatic feature extraction and classification. Finally, by replacing the soft-max layer in the CNN with a multiclass support vector machine, the performance of the classifier is enhanced.”). 
(1), segmenting event signals of acquired at all spatial points along a distributed optical fiber, and constructing a typical event signal dataset; (Xu teaches separating vibration data from data collected along the distributed optical fiber into vibration events. Xu discloses in sec. 4.2 ¶1, “A segment of a 300-m-long optical fiber, led out in the vibration position of 20 km in the sensing fiber, was buried in the shallow soil of 10-cm depth. […] Through this method, 4000 data samples were obtained after all trials. Considering the fact that the system should respond to vibration events within 3 s, the duration and the total sampling point number of a single data sample were set as 2.4 s and 4800, respectively.” Xu further discloses in sec. 2.1.1 ¶1, “The STFT is a Fourier-related transform used to determine the sinusoidal frequency and phase content of local sections of a signal as it changes over time. In practice, the procedure for computing STFTs is to divide a longer time signal into shorter segments of equal length by a window function, which is nonzero for only a short period of time and then compute the Fourier transform separately on each shorter segment.”).  
(2), extracting 1D-CNN distinguishable features of the event signals in the typical event signal dataset based on a well-trained [one-dimensional] convolutional neural network, and obtaining event signal feature sets; (Examiner notes that “well-trained” is not defined and is interpreted as a CNN that is trained. Examiner further notes that “distinguishable features” is not well defined and is interpreted to mean features. Xu discloses their method in Fig. 5. It can be seen that input data of the CNN are vibration events and the result of the CNN is a feature vector (i.e. the event signal feature set). 

    PNG
    media_image1.png
    651
    458
    media_image1.png
    Greyscale

Xu discloses training this CNN in sec. 4.4 ¶2, “We used training sets from two datasets to train two CNNs.” Xu further discloses using this trained CNN to extract features and obtaining event signal feature sets in sec. 4.2 ¶3, “The CNN1 was trained and tested on the dataset in which spectrogram samples were transformed from original vibration signals, while the CNN2 was trained and tested on spectrograms of denoised vibration signals.”). 
(3), training different classifiers with the event signal feature sets, and screening out an optimal classifier; and (Examiner notes that “screening out” is not identified and is interpreted as identifying the classifier with the highest accuracy. Xu teaches training classification using the softmax layer of the CNN and an SVM in sec. 4.1 ¶3, “Next, the proposed CNN is trained on the training set. In the training process, spectrograms are flattened into feature vectors after all convolutional, pooling, and FC layers. There are three following methods used for classification: 1. A soft-max layer performs the classification task, the input of which is the output of the FC layer. 2. Replace the soft-max classifier with an SVM, the input of which is still the output of the FC layer. 3. Replace the soft-max classifier with an SVM, the input of which is the input of the FC layer.” Xu teaches identifying the SVM as a better classifier than the soft-max classifier of the CNN (i.e. screening out an optimal classifier). Xu discloses sec. 5.2 ¶3, “Table 3 shows the classification performance of the linear SVM classifier. It indicates that this classification method achieved a classification accuracy of 93.3%, much better than other methods. Meanwhile, the successful application of a linear SVM proved that the input vectors of the first FC layer had a good expression on spectrogram features. And we only needed to optimize the parameter C when using a linear SVM.”).  
(4), after inputting test data into the well-trained [one-dimensional] convolutional neural network to extract distinguishable event features, inputting the distinguishable event features into the optimal classifier for classification. (Xu teaches inputting a test dataset into the CNN and using the feature vector output of the last FC layer into the SVM classifier. Xu discloses in sec. 5.1 ¶2, “Each row in Table 1 represents the recognition outcomes of each type of vibration signals on the testing set from the CNN2.” Xu discloses in sec. 5.2 ¶2, “We first extracted the output vectors of the last FC layer in the CNN2 as feature vectors in the SVM classifier. […] The classification results are shown in Table 2. From Tables 1 and 2, we can see that  classification results of the soft-max classifier and the nonlinear SVM classifier were approximately the same, except that the recognition rate of vehicle signals rose up to 79.2%.”). 
Xu does not teach 1D-CNNs. 
Zhang teaches a system for classifying radiation signals using CNNs. Zhang teaches:
A 1D-CNN-based ((one-dimensional convolutional neural network)-based) [distributed optical fiber] sensing signal feature learning and classification method, comprising steps of: (Zhang teaches a 1D-CNN and SVM to extract features and classify radiation source signals. Zhang discloses in ¶13, “The present invention adopts the following technical solutions: a deep learning-based radar radiation source category identification method.” Zhang discloses using a 1*3 convolutional kernel (thus using a 1D-CNN) for the convolutional layers in ¶16, “a convolutional neural network with a depth of 13 layers is designed. The convolutional layer selects a 1*3 convolution kernel with 128 layers. , using a maximum pooling method with a length of 1*2, adding dropout parameters, and using softmax as the final output layer;” Zhang discloses the SVM in ¶19, “Step 5. Build a support vector machine meta classifier: take the preliminary output obtained in step 4 as the input of the classifier, and make a secondary judgment on the category to determine whether it is an unknown category.” The combination of Zhang and Xu teach this limitation and the combination further teaches the rest of the limitations of claim 1 as Zhang teaches 1D-CNNs). 
Xu, Zhang, and the instant application are analogous art because they are all directed to using convolutional neural networks and machine learning classifiers for classification.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the CNN-based distributed optical fiber sensing signal classification method disclosed by Xu to include 1D-CNNs as taught by Zhang. One would be motivated to do so to improve robustness, as suggested by Zhang (Zhang ¶120 lines 723-730: “The method adopted in the present invention has strong anti-noise and anti-interference capabilities. […] It can be seen that the method used in the present invention has better robustness.”).

Regarding Claim 2:
The 1D-CNN-based distributed optical fiber sensing signal feature learning and classification method, as recited in claim 1” as seen above. 
 Xu further teaches:
wherein the step (1) comprises specific steps of: (Xu teaches step (1), as seen above). 
(11), acquiring a spatial-temporal response signal matrix through phase- sensitive optical time domain reflectometry based on phase demodulation; and (Xu discloses the scope of the method in sec. 1 ¶1, “Among the various systems, the distributed optical fiber sensing system based on phase-sensitive optical time-domain reflectometer (φ-OTDR), with the advantages of a simple structure, multipoint vibration detection and positioning, 4–7 and high positioning accuracy, has become the new hotspot in the present distributed optical fiber sensing research field.” Xu further discloses in sec. 1 ¶5, “we strongly believe that this method can be applicable for distributed optical fiber sensing systems based on phase-demodulated φ-OTDRs.”). 
(12), segmenting the event signals along a time axis, which are one-dimensional time sequences at each spatial point in the spatial-temporal response signal matrix, and obtaining the typical event signal dataset containing various event signal training sets and test sets. (Xu discloses the event signals being time sequences at spatial points in sec. 4.2 ¶1, “A segment of a 300-m-long optical fiber, led out in the vibration position of 20 km in the sensing fiber, was buried in the shallow soil of 10-cm depth. […] Two hundred trials were carried out in each of the four vibration modes in the vibration position and around the vibration position, and data samples collected in the nearest five consecutive position nodes were stored. Through this method, 4000 data samples were obtained after all trials. Considering the fact that the system should respond to vibration events within 3 s, the duration and the total sampling point number of a single data sample were set as 2.4 s and 4800, respectively.” Xu shows an 
    PNG
    media_image2.png
    256
    326
    media_image2.png
    Greyscale
example of vibration event in Fig. 1(a) below and it can be seen that it is one dimensional time sequence data.  Xu further discloses that “Each dataset was assigned into a training set and a testing set” in sec. 4.4 ¶1. Xu discloses in sec. 2.1.1 ¶1, “The STFT is a Fourier-related transform used to determine the sinusoidal frequency and phase content of local sections of a signal as it changes over time. In practice, the procedure for computing STFTs is to divide a longer time signal into shorter segments of equal length by a window function, which is nonzero for only a short period of time and then compute the Fourier transform separately on each shorter segment.”).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xu with the teachings of Zhang for at least the same reasons as discussed above in claim 1.

Regarding Claim 3:
Xu in view of Zhang teach “The 1D-CNN-based distributed optical fiber sensing signal feature learning and classification method, as recited in claim 1” as seen above. 
Xu further teaches: 
wherein the step (2) comprises specific steps of: (Xu teaches step (2) as seen above). 
(21), constructing a [one-dimensional] convolutional neural network, and setting network parameters of the [one-dimensional] convolutional neural network; (Examiner notes that network parameters is not well defined. Parameters such as batch size, dropout value, and learning rate are included in network parameters. Xu discloses the architecture of the constructed CNN in sec. 2.2 ¶2, “The proposed CNN model, shown in Fig. 3, has a structure similar to that used in AlexNet. The network contains five convolutional layers, two FC layers, and a soft-max layer.” Xu discloses setting network parameters in sec. 4.4 ¶2, “We set the batch size, the dropout value, and the initial learning rate as 100, 0.5, and 0.001, respectively, and run the training process for 40 epochs.” Examiner notes that the combination of Xu and Zhang teach this limitation as Zhang teaches 1D-CNNs.). 
 (22), training the [one-dimensional] convolutional neural network obtained in the step (21); (Xu discloses the training process of the CNN in sec. 4.4 ¶2, “We used training sets from two datasets to train two CNNs. The training processes were performed in Caffe, running on NVIDIA GTX TITAN X Pascal GPU with 12-GB onboard memory.” Examiner notes that the combination of Xu and Zhang teach this limitation as Zhang teaches 1D-CNNs. ). 
(23), adjusting and optimizing the trained [one-dimensional] convolutional neural network; if the well-trained [one-dimensional] convolutional neural network is obtained after iteration is finished, executing step (24); otherwise, retraining the adjusted and optimized [one-dimensional] convolutional neural network, and then executing the step (23) again; and (Examiner notes that “well-trained” is not defined and is interpreted as a CNN that is trained. Xu discloses adjusting and optimizing parameters and training the CNN until the training accuracy and test loss reached a plateau in sec. 4.4 ¶2-3, “Each training process was an iterative process. With every iteration, the loss and accuracy were obtained, and the hyperparameters were changed to optimize for the next training. […] In CNN1 training process, the training loss, which represented the network error, decreased slowly until hovering around 0.65 after 25 epochs, and the best testing accuracy was only 55%. On the contrary, the test accuracy of the CCN2 grew up to 88%, and a training loss of 0.30 was achieved after 30 epochs.” Examiner notes that the combination of Xu and Zhang teach this limitation as Zhang teaches 1D-CNNs. ). 
(24), inputting the event signals of the typical event signal dataset into the well- trained [one-dimensional] convolutional neural network for [1D]-CNN distinguishable feature extraction, and obtaining the event signal feature sets. (Xu teaches inputting a test dataset into the CNN and using the feature vector output (i.e. the event signal feature set) of the last FC layer into the SVM classifier. Xu discloses in sec. 5.1 ¶2, “Each row in Table 1 represents the recognition outcomes of each type of vibration signals on the testing set from the CNN2.” Xu discloses in sec. 5.2 ¶2, “We first extracted the output vectors of the last FC layer in the CNN2 as feature vectors in the SVM classifier. […] The classification results are shown in Table 2. From Tables 1 and 2, we can see that classification results of the soft-max classifier and the nonlinear SVM classifier were approximately the same, except that the recognition rate of vehicle signals rose up to 79.2%.” Examiner notes that the combination of Xu and Zhang teach this limitation as Zhang teaches 1D-CNNs.). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xu with the teachings of Zhang for at least the same reasons as discussed above in claim 1.

Regarding Claim 4:
Claim 4 is a method claim whose additional limitations of wherein the step (2) comprises steps (21)-(24) are the same as the additional limitations of claim 3. The difference is that claim 4 is dependent 

Regarding Claim 5:
Xu in view of Zhang teach “The 1D-CNN-based distributed optical fiber sensing signal feature learning and classification method, as recited in claim 3” as seen above. 
Xu further teaches:  
wherein in the step (21), the constructed [one- dimensional] convolutional neural network includes ten layers, namely an input layer, a first convolution layer C1, a first pooling layer P1, a second convolution layer C2, a second pooling layer P2, a third convolution layer C3, a third pooling layer P3, a first fully connected layer FCl, a second fully connected layer FC2 and a softmax layer. (The system of Xu teaches at least the layers cited in the limitation. Xu discloses the CNN architecture in sec. 2.2 ¶2, “The proposed CNN model, shown in Fig. 3, has a structure similar to that used in AlexNet. The network contains five convolutional layers, two FC layers, and a soft-max layer. Each convolutional layer is followed by an ReLU and a max-pooling layer.” Xu shows the architecture in Fig. 3 and the input layer is shown as the first layer in Fig. 3. 
    PNG
    media_image3.png
    573
    772
    media_image3.png
    Greyscale

Examiner notes that the combination of Xu and Zhang teach this limitation as Zhang teaches 1D-CNNs.). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xu with the teachings of Zhang for at least the same reasons as discussed above in claim 1.

Regarding Claim 6:
Claim 6 is a method claim whose additional limitations of wherein the CNN of step (21) includes 10 specified layers are the same as the additional limitations of claim 5. The difference is that claim 6 is dependent on claim 4 whereas claim 5 is dependent on claim 3. Xu in view of Zhang teaches claim 4 as seen above. The additional limitations of claim 6 are rejected for the same reasons as claim 5.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Zhang and further in view of Sun et al. (“A multimodal deep neural network for human breast cancer prognosis prediction by integrating multi-dimensional data”) (herein thereafter Sun). 

Regarding Claim 7:
Xu in view of Zhang teach “The 1D-CNN-based distributed optical fiber sensing signal feature learning and classification method, as recited in claim 3” as seen above. Xu in view of Zhang further teach “the step (22).”
Xu further teaches: 
(222), inputting training sets into the [one-dimensional] convolutional neural network obtained in the step (221), and completing a forward propagation process to obtain a classified output of a fully connected network. (Xu teaches inputting training sets into a CNN which is a feed forward neural network. As such, forward propagation occurs in CNNs to obtain a classification result. Xu discloses in sec. 1 ¶3, “The CNN is one of the most important models in the area of deep learning, especially in image processing. It is a type of feed-forward artificial neural network.” Xu discloses in sec. 4.4 ¶2, “We used training sets from two datasets to train two CNNs.” Xu discloses in sec. 4.1 ¶2, “Next, the proposed CNN is trained on the training set. In the training process, spectrograms are flattened into feature vectors after all convolutional, pooling, and FC layers. There are three following methods used for classification.” Examiner notes that the combination of Xu and Zhang teach this limitation as Zhang teaches 1D-CNNs.). 
Neither Xu nor Zhang teach, “(221), initializing the network parameters of the [one-dimensional] convolutional neural network with a truncated normal distribution method based on a starting point of network training particularly comprising steps of.”
Sun teaches a system for a classification task using neural networks. Sun teaches:
(221), initializing the network parameters of the [one-dimensional] convolutional neural network with a truncated normal distribution method based on a starting point of network training, particularly comprising steps of: (Sun discloses the initialization the weights  (i.e. network parameters) of a CNN used for classification in sec 3.2 ¶1-3, “The weights between layers are initialized from a truncated normal distribution defined by:                                 
                                    W
                                    ~
                                    T
                                    
                                        
                                            -
                                            
                                                
                                                    
                                                        2
                                                    
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                i
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                0
                                                            
                                                        
                                                    
                                                
                                            
                                             
                                            ,
                                             
                                            
                                                
                                                    
                                                        2
                                                    
                                                    
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                i
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                n
                                                            
                                                            
                                                                0
                                                            
                                                        
                                                    
                                                
                                            
                                             
                                        
                                    
                                
                            .” Examiner notes that the combination with Zhang teach this limitation as Zhang teaches 1D-CNNs. ). 
assuming that the network parameter θ obeys normal distribution, limiting a value of the network parameter θ within [a,b], and calculating the value of the corrected network parameter θ through a probability density function of: 
                                                         
                            f
                            
                                
                                    θ
                                    ;
                                    u
                                    ,
                                    σ
                                    ,
                                    a
                                    ,
                                    b
                                
                            
                            =
                            
                                
                                    
                                        
                                            1
                                        
                                        
                                            σ
                                        
                                    
                                    ϕ
                                    
                                        
                                            
                                                
                                                    θ
                                                    -
                                                    u
                                                
                                                
                                                    σ
                                                
                                            
                                        
                                    
                                
                                
                                    Φ
                                    
                                        
                                            
                                                
                                                    b
                                                    -
                                                    u
                                                
                                                
                                                    σ
                                                
                                            
                                        
                                    
                                    -
                                    Φ
                                    
                                        
                                            
                                                
                                                    a
                                                    -
                                                    u
                                                
                                                
                                                    σ
                                                
                                            
                                        
                                    
                                
                            
                        
                                                             (2)
wherein φ represents a standard normal distribution function, u and a respectively represent expectation and variance of standard normal distribution, and Φ represents a cumulative distribution function of the standard normal distribution; θ which is valued within a known limited range is generated from the probability density function; θ comprises a weight matrix W and a bias variable Bias , and serves as an initialized network parameter value; and (Examiner notes that due to the language “assuming,” this is a contingent limitation. If the condition for 
performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed (see MPEP 2111.04(II)). In the event that the network parameter θ is not assumed to obey normal distribution, the sub steps that comprise step (221) in this limitation need not be performed in the method as recited. The broadest reasonable interpretation of claim 7 does not include the performance of this limitation.). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the 1-D CNN-based distributed optical fiber sensing signal classification method taught by Xu in view of Zhang to include parameter initialization using the truncated normal distribution as taught by Sun. One would be motivated to do so to improve accuracy of the neural network through using a probability distribution for parameter initialization that better reflects physical processes such as vibrational or acoustic events, as suggested in “The Truncated Normal Distribution” by Burkardt (Burkardt Abstract: “This behavior is mathematically very satisfying, and has an easily observed correspondence with many physical processes. […] In many cases, it is desired to use the normal distribution to describe the random variation of a quantity that, for physical reasons, must be strictly positive. A mathematically defensible way to preserve the main features of the normal distribution while avoiding extreme values involves the truncated normal distribution, in which the range of definition is made finite at one or both ends of the interval.”).

Regarding Claim 8:
Claim 8 is a method claim whose additional limitations of wherein the step (22) comprises steps (221)-(222) are the same as the additional limitations of claim 7. The difference is that claim 8 is dependent on claim 4 whereas claim 7 is dependent on claim 3. Xu in view of Zhang teaches claim 4 as seen above. The additional limitations of claim 8 is rejected for the same reasons as claim 7.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Zhang, Sun, and further in view of Jiang et al. (“An event recognition method for fiber distributed acoustic sensing systems based on the combination of MFCC and CNN”) (herein thereafter Jiang). 

Regarding Claim 9:
Xu in view Zhang and Sun teach “The 1D-CNN-based distributed optical fiber sensing signal feature learning and classification method, as recited in claim 7” as seen above.
Xu further teaches:
(233), updating the [one-dimensional] convolutional neural network with the network parameter θ, and testing with signal samples in test sets; if the well-trained one- dimensional convolutional neural network is obtained after iteration is finished, executing the step (24); otherwise, retraining the adjusted and optimized [one-dimensional] convolutional neural network, and then executing the step (23) again. (Examiner notes that “well-trained” is not defined and is interpreted as a CNN that is trained. Xu discloses updating parameters and training the CNN until the training accuracy and test loss reached a plateau in sec. 4.4 ¶2-3, “Each training process was an iterative process. With every iteration, the loss and accuracy were obtained, and the hyperparameters were changed to optimize for the next training. We set the batch size, the dropout value, and the initial learning rate as 100, 0.5, and 0.001, respectively, and run the training process for 40 epochs. Each network was tested on the testing phase every 20 iterations. […] In CNN1 training process, the training loss, which represented the network error, decreased slowly until hovering around 0.65 after 25 epochs, and the best testing accuracy was only 55%. On the contrary, the test accuracy of the CCN2 grew up to 88%, and a training loss of 0.30 was achieved after 30 epochs.” Examiner notes that the combination of Xu and Zhang teach this limitation as Zhang teaches 1D-CNNs.). 
Xu, Zhang, and Sun do not explicitly teach the rest of the additional limitations of claim 9. 
Jiang teaches a method for fiber distributed acoustic sensing systems based on the combination of Mel-frequency cepstrum coefficients (MFCC) and CNN. Jiang teaches:
wherein the step (23) comprises specific steps of: (231), calculating a cross entropy loss function C according to the classified output of the fully connected network, and estimating a distance between a true sample value and a predicted sample value according to a following formula of:    
 			                        
                            C
                            =
                             
                            -
                            
                                
                                    1
                                
                                
                                    n
                                
                            
                             
                            [
                            y
                            
                                
                                    ln
                                
                                ⁡
                                
                                    a
                                     
                                
                            
                            +
                            
                                
                                    1
                                    -
                                    y
                                
                            
                            
                                
                                    ln
                                
                                ⁡
                                
                                    (
                                    1
                                    -
                                    a
                                    )
                                    ]
                                
                            
                             
                        
                       			       (6) wherein y, n and a respectively represent the predicted sample value, a total number of samples and the true sample value; (Jiang teaches using the cross entropy as the loss function in sec. 4.1 ¶2, “In our experiment, cross entropy loss is used as the loss function.” Referring to “Neural Networks and Deep Learning” by Nielsen, Nielsen discloses the formula for cross-entropy in chapter 3 sec 3.1.1 ¶1, “We define the cross-entropy cost function for this neuron by                         
                            C
                            =
                             
                            -
                            
                                
                                    1
                                
                                
                                    n
                                
                            
                             
                            
                                
                                    ∑
                                    
                                        x
                                    
                                
                                
                                    [
                                    y
                                    
                                        
                                            ln
                                        
                                        ⁡
                                        
                                            a
                                             
                                        
                                    
                                    +
                                    
                                        
                                            1
                                            -
                                            y
                                        
                                    
                                    
                                        
                                            ln
                                        
                                        ⁡
                                        
                                            (
                                            1
                                            -
                                            a
                                            )
                                            ]
                                        
                                    
                                
                            
                             
                        
                    , (54)   where n is the total number of items of training data, the sum is over all training inputs, x, and y is the corresponding desired output.” Examiner notes that the formula (54) of Nielsen is for all training inputs while formula (6) of the limitation is for a single sample value. For a single training input, formula (54) would only sum over 1 training input (i.e. equivalent to not having a summation), making it equivalent to formula (6) of the limitation.).  
(232), after calculating an update gradient according to the cross entropy loss function C, updating a network weight, and optimizing through an Adam algorithm as follows: 
                        
                            
                                
                                    g
                                
                                
                                    t
                                
                            
                            =
                             
                            
                                
                                    ∇
                                
                                
                                    θ
                                
                            
                            
                                
                                    C
                                
                                
                                    t
                                
                            
                            
                                
                                    
                                        
                                            θ
                                        
                                        
                                            t
                                            -
                                            1
                                        
                                    
                                
                            
                        
                    				      (7)
                        
                            
                                
                                    m
                                
                                
                                    t
                                
                            
                            =
                            μ
                            *
                            
                                
                                    m
                                
                                
                                    t
                                    -
                                    1
                                
                            
                            +
                            
                                
                                    1
                                    -
                                    μ
                                
                            
                            *
                            
                                
                                    g
                                
                                
                                    t
                                
                            
                        
                    				      (8)
                        
                            
                                
                                    n
                                
                                
                                    t
                                
                            
                            =
                            v
                            *
                            
                                
                                    n
                                
                                
                                    t
                                    -
                                    1
                                
                            
                            +
                            
                                
                                    1
                                    -
                                    v
                                
                            
                            *
                            
                                
                                    
                                        
                                            g
                                        
                                        
                                            t
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    				      (9)
wherein: in the formulas (7)-(9), gt represents a calculated target function gradient at a tth iteration, mt and nt, respectively represent estimations of gradient first- order and second-order moments at the tth iteration, and u and v ∈ [0,1) respectively represent exponential decay rates of the gradient first-order and second-order moments; (Jiang discloses in sec. 4.1 ¶2, “Adam optimizer is used to train the CNN model.” The Adam optimizer was introduced in “Adam: A Method for Stochastic Optimization” by Kingma et al (herein thereafter Kingma). In algorithm 1 in sec. 1, Kingma discloses the steps of optimizing via the Adam algorithm.  

    PNG
    media_image4.png
    484
    763
    media_image4.png
    Greyscale

Claimed formulas (7)-(9) are disclosed in the formulas highlighted by the green box in Kingma. Examiner notes that nt, μ, and v in formula (9) are vt, β1, β2 in Kingma. Furthermore, Kingma discloses that gt represents a calculated target function gradient at a tth iteration, mt and nt, respectively represent estimations of gradient first- order and second-order moments at the tth iteration in the parentheses in the green box above corresponding to the formula. Kingma further discloses that μ and v ∈ [0,1) respectively represent exponential decay rates of the gradient first-order and second-order moments in the red box above (note that μ and v are β1 and β2 in Kingma). 
and the CNN network parameter is updated according to a formula of:
                        
                            
                                
                                    θ
                                
                                
                                    t
                                
                            
                            =
                            
                                
                                    θ
                                
                                
                                    t
                                    -
                                    1
                                
                            
                            -
                            α
                            *
                            
                                
                                    
                                        
                                            
                                                
                                                    m
                                                
                                                ^
                                            
                                        
                                        
                                            t
                                        
                                    
                                
                                
                                    s
                                    q
                                    r
                                    t
                                    (
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                ^
                                            
                                        
                                        
                                            t
                                        
                                    
                                    +
                                    ε
                                    )
                                
                            
                        
                    			    	    (10)	
wherein                         
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            t
                                        
                                    
                                
                                ^
                            
                            =
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            t
                                        
                                    
                                
                                
                                    1
                                    -
                                    
                                        
                                            u
                                        
                                        
                                            t
                                        
                                    
                                
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            t
                                        
                                    
                                
                                ^
                            
                            =
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            t
                                        
                                    
                                
                                
                                    1
                                    -
                                    
                                        
                                            v
                                        
                                        
                                            t
                                        
                                    
                                
                            
                        
                     are assumed at the tth iteration; α represents a learning rate, and ε is a very small number; and (Kingma further discloses formula (10) and the equations for                          
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            t
                                        
                                    
                                
                                ^
                            
                        
                     and                          
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            t
                                        
                                    
                                
                                ^
                            
                        
                     in the green box below and α is discloses in the red box. Examiner notes that                         
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            t
                                        
                                    
                                
                                ^
                            
                        
                     and                         
                            ε
                             
                        
                    in the claimed formula (10) is                          
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            t
                                        
                                    
                                
                                ^
                            
                        
                     and                         
                            ϵ
                        
                     in Kingma. 
    
    PNG
    media_image5.png
    484
    763
    media_image5.png
    Greyscale
	
Kingma further discloses in sec. 2.1 ¶1, “Assuming                         
                            ϵ
                            =
                            0
                        
                    ,” and therefore discloses that ε is 
a very small number as 0 can be considered a small number.). 
The combined system of Xu, Zhang and Sun; the teachings of Jiang; and the instant application are analogous art because they are all directed to using convolutional neural networks for classification of distributed optical fiber sensing signals.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the 1-D CNN-based distributed optical fiber sensing signal classification 

Regarding Claim 10:
Claim 10 is a method claim whose additional limitations of wherein the step (23) comprises steps (231)-(233) are the same as the additional limitations of claim 9. The difference is that claim 10 is dependent on claim 8 whereas claim 9 is dependent on claim 7. Xu in view of Zhang and Sun teach claim 8 as seen above. The additional limitations of claim 10 is rejected for the same reasons as claim 9.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Zhang, Sun, Jiang and further in view of Xiao et al. (“Identifying different transportation modes from trajectory data using tree-based ensemble classifiers”) (herein thereafter Xiao). 

Regarding Claim 11:
Xu in view of Zhang, Sun, and Jiang teach “The 1D-CNN-based distributed optical fiber sensing signal feature learning and classification method, as recited in claim 9.” Xu in view of Zhang further teach “the step (3).”
Jiang further teaches:
(32), classifying the event signal feature sets by each classifier, measuring a classification result of each classifier according to a confusion matrix, a classification precision, a recall ratio and an F-score indicator, [and screening out the optimal classifier]. (Jiang teaches classifying event signal feature sets (referred to as feature maps by Jiang) by one classifier in sec. 3.2 ¶2, “Then the max pooling layer subsamples the feature maps by keeping the max value in each disjoint 2×2 region of it and results in 16 12×4 feature maps. The visualized results of the feature maps in the convolutional layers and pooling layer are shown in Figure 4. We can see that the convolutional layers extract the local features of the original MFCC image efficiently. […] The last layer with a softmax activation function outputs the probability of the 5 type of events. The maximal probability indicates the most possible event type of the input signal.” Jiang discloses usage of a confusion matrix for measuring classification results in sec. 4.2 ¶3, “The confusion matrix is shown in Figure 7. For human digging event, excavator scrapping event, and environmental noise, the CNN model performs well.”
 
    PNG
    media_image6.png
    361
    389
    media_image6.png
    Greyscale

Examiner notes that F-score and F1-score are equivalent. Jiang teaches calculating precision, recall, and F1-score in sec. 4.2 ¶2, “The precision, recall, and f1-score of the model are shown in Table 2.” 

    PNG
    media_image7.png
    146
    537
    media_image7.png
    Greyscale

Xu, Zhang, Sun, and Jiang do not fully teach the limitations of claim 11. 
Xiao teaches a classification using a variety of classifiers. Xiao teaches: 
(31), respectively constructing four classifiers, namely a support vector machine (SVM) classifier, a decision tree (DT) classifier, a random forest (RF) classifier and an eXtreme gradient boosting (XGB) classifier; and (Xiao teaches comparing an SVM, DT, RF, and XGB classifiers.  Xiao discloses implementing DT in sec. 4.2 ¶1, “The decision tree model was implemented in the Python software along with “sklearn” package.” Xiao discloses implementing SVM in sec. 4.3 ¶1, “The SVM model was implemented in the Python software along with “sklearn” package.” Xiao discloses implementing RF in sec. 4.4 ¶1, “The Random Forest model was implemented in the Python software along with “sklearn” package.” Xiao discloses implementing XGBoost in sec. 4.6 ¶1, “The XGBoost method was implemented in the Python software along with “XGBoost” package.”). 
(32), classifying the event signal feature sets by each classifier, measuring a classification result of each classifier according to a confusion matrix, a classification precision, a recall ratio and an F-score indicator, and screening out the optimal classifier. (Examiner notes that “screening out” is not identified and is interpreted as identifying the classifier with the highest accuracy. Xiao discloses in sec. 3.3.5 ¶1, “In order to evaluate the performance of different classification models, several methods were used in this study, including precision, recall, F-score, confusion matrix, Receiver Operating Characteristic curve and Area Under The Curve.” Xiao discloses the confusion matrices for DT, SVM, RF, and XGB in tables 6, 7, 8, 10. Xiao discloses identifying the optimal classifier in sec. 4.7 ¶1, “ Considering the different evaluation measures, we finally concluded that the tree ensemble methods performed better than the traditional machine learning methods (K-Nearest Neighbor, Support Vector Machines and Decision Tree), and out of the tree ensemble methods, the XGBoost model produced the best performance, with the highest accuracy 90.77%, which was a nearly 3% improvement compared to the SVM model.”).   
The combined system of Xu, Zhang, Sun, and Jiang; the teachings of Xiao; and the instant application are analogous art because they are all directed to comparing different classifiers.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the 1-D CNN-based distributed optical fiber sensing signal classification method taught by Xu in view of Zhang, Sun, and Jiang to include the classifiers of DT, RF, and XGB; and the performance measurements of confusion matrices, recall, precision, and f-scores as taught by Xiao. One would be motivated to do so to reduce model complexity, as suggested by Xiao (Xiao sec. 4.6 ¶1: “Third, we tuned the regularization parameters (lambda, alpha) for XGBoost, which can help reduce model complexity and enhance performance.”, sec. 2 ¶3: “Thirdly, most of these methods do not use feature selection methods as some redundant and unimportant features are useless, which also adds the model complexity.”, Abstract: “we used a tree-based ensemble method to ensure accurate feature selection to reduce the model complexity.”).

Regarding Claim 12:
Claim 12 is a method claim whose additional limitations of wherein the step (3) comprises steps (31)-(32) are the same as the additional limitations of claim 11. The difference is that claim 12 is dependent on claim 10 whereas claim 11 is dependent on claim 9. Xu in view of Zhang, Sun, and Jiang 

Regarding Claim 13:
Xu in view Zhang, Sun, Jiang, and Xiao “The 1D-CNN-based distributed optical fiber sensing signal feature learning and classification method, as recited in claim 11” and “the step (32)” as seen above. 
Xu further teaches:
(321), classifying the event signal feature sets by each classifier to obtain classification results; 
(Xu discloses in tables 1-3 the classification results obtained after classifying the event signal feature sets by each classifier. 

    PNG
    media_image8.png
    261
    531
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    148
    529
    media_image9.png
    Greyscale


    PNG
    media_image9.png
    148
    529
    media_image9.png
    Greyscale

Xiao further teaches:
(322), evaluating and comparing the classification results of the different classifiers according to the confusion matrix of the classification results; (Xiao teaches using confusion matrices to evaluate and compare classification results in sec. 3.3.5 ¶1, “In order to evaluate the performance of different classification models, several methods were used in this study, including precision, recall, F-score, confusion matrix, Receiver Operating Characteristic curve and Area Under The Curve.” Xiao also discloses the confusion matrices for DT, SVM, RF, and XGB in tables 6, 7, 8, 10.).  
(323), calculating the classification precision, the recall ratio and the F-score indicator according to the classification results, so as to measure performances of the different classifiers; (Xiao teaches using classification precision, recall ratio, and f-score to evaluate and compare classification results in sec. 3.3.5 ¶1, “In order to evaluate the performance of different classification models, several methods were used in this study, including precision, recall, F-score, confusion matrix, Receiver Operating Characteristic curve and Area Under The Curve.”).  
wherein specific formulas are as follows
                        
                            P
                            r
                            e
                            c
                            i
                            s
                            i
                            o
                            n
                            =
                            
                                
                                    T
                                    P
                                
                                
                                    T
                                    P
                                    +
                                    F
                                    P
                                
                            
                        
                    				                 (11)	
                        
                            R
                            e
                            c
                            a
                            l
                            l
                            =
                            
                                
                                    T
                                    P
                                
                                
                                    T
                                    P
                                    +
                                    F
                                    N
                                
                            
                        
                    				                 (12)
                        
                            F
                            -
                            s
                            c
                            o
                            r
                            e
                            =
                            
                                
                                    2
                                    *
                                    T
                                    P
                                
                                
                                    2
                                    *
                                    T
                                    P
                                    +
                                    F
                                    N
                                    +
                                    F
                                    P
                                
                            
                        
                    				  (13)
wherein Precision represents the precision ratio, Recall represents the recall ratio, F - score is a comprehensive indicator of the precision ratio and the recall ratio, (Xiao discloses the equations used for precision, recall, and f-score in formulas (10)-(12) in sec. 3.3.5. Xiao discloses in sec. 3.3.5 ¶2-3, “Precision is the fraction of retrieved documents that are relevant to the query, and recall is the fraction of the documents that are relevant to the query that are successfully retrieved. Precision and recall are thus defined as: 
                        
                            P
                            r
                            e
                            c
                            i
                            s
                            i
                            o
                            n
                            =
                            
                                
                                    T
                                    P
                                
                                
                                    T
                                    P
                                    +
                                    F
                                    P
                                
                            
                        
                    				                 (10)	
                        
                            R
                            e
                            c
                            a
                            l
                            l
                            =
                            
                                
                                    T
                                    P
                                
                                
                                    T
                                    P
                                    +
                                    F
                                    N
                                
                            
                        
                    				                 (11)
In order to measure the overall performance of the model, the F-score was considered,
which contains both the precision and the recall. 
                        
                            
                                
                                    2
                                
                                
                                    F
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    P
                                    r
                                    e
                                    c
                                    i
                                    s
                                    i
                                    o
                                    n
                                
                            
                            +
                            
                                
                                    1
                                
                                
                                    R
                                    e
                                    c
                                    a
                                    l
                                    l
                                
                            
                        
                    					   (12).” 
Examiner notes that formula (12) of Xiao can be reduced to the claimed formula (13) of the 
limitation. 
                
                    
                        
                            2
                        
                        
                            F
                        
                    
                    =
                    
                        
                            1
                        
                        
                            P
                            r
                            e
                            c
                            i
                            s
                            i
                            o
                            n
                        
                    
                    +
                    
                        
                            1
                        
                        
                            R
                            e
                            c
                            a
                            l
                            l
                        
                    
                    =
                    
                        
                            T
                            P
                            +
                            F
                            P
                        
                        
                            T
                            P
                        
                    
                    +
                    
                        
                            T
                            P
                            +
                            F
                            N
                        
                        
                            T
                            P
                        
                    
                    =
                    
                        
                            2
                            T
                            P
                            +
                            F
                            N
                            +
                            F
                            P
                        
                        
                            T
                            P
                        
                    
                
            
                        
                            F
                            =
                            
                                
                                    2
                                    T
                                    P
                                
                                
                                    2
                                    T
                                    P
                                    +
                                    F
                                    N
                                    +
                                    F
                                    P
                                
                            
                        
                     ).
TP, FP, FN and TN respectively represent a correctly judged amount of a certain event type, an amount of A wrongly judged as other event types, an amount of other event types judged as A and an amount of other event types judged as other than A; (Xiao discloses in sec. 3.3.5 ¶1, “For classification problems, samples were divided into four categories: true positives; true negatives; false positives; and false negatives (Table 3).”

    PNG
    media_image10.png
    193
    600
    media_image10.png
    Greyscale

It can be seen from Table 3 that Xiao teaches that TP, FP, FN and TN respectively represent a correctly judged amount of a certain event type (such as event A), an amount of A wrongly judged as other event types, an amount of other event types judged as A, and an amount of other event types judged as other than A.). 
and (324), comprehensively evaluating and comparing the classification results of the different classifiers based on the classification result and the performance of each classifier, and screening out the optimal classifier. (Examiner notes that “screening out” is not identified and is interpreted as identifying the classifier with the highest accuracy. Xiao discloses comprehensively evaluating and comparing the classification results of the different classifiers through the usage of several methods in sec. 3.3.5 ¶1, “In order to evaluate the performance of different classification models, several methods were used in this study, including precision, recall, F-score, confusion matrix, Receiver Operating Characteristic curve and Area Under The Curve.” Xiao discloses identifying the optimal classifier in sec. 4.7 ¶1, “ Considering the different evaluation measures, we finally concluded that the tree ensemble methods performed better than the traditional machine learning methods (K-Nearest Neighbor, Support Vector Machines and Decision Tree), and out of the tree ensemble methods, the XGBoost model produced the best performance, with the highest accuracy 90.77%, which was a nearly 3% improvement compared to the SVM model.”).   


Regarding Claim 14:
Claim 14 is a method claim whose additional limitations of wherein the step (32) comprises steps (321)-(324) are the same as the additional limitations of claim 13. The difference is that claim 14 is dependent on claim 12 whereas claim 13 is dependent on claim 11. Xu in view of Zhang, Sun, Jiang, and Xiao teach claim 12 as seen above. The additional limitations of claim 14 is rejected for the same reasons as claim 13.

Regarding Claim 15:
Xu in view Zhang, Sun, Jiang, and Xiao teach “The 1D-CNN-based distributed optical fiber sensing signal feature learning and classification method, as recited in claim 13” as seen above. The combination of Xu and Zhang teach “the step (4)” as seen above. 
Xu further teaches:
(41), segmenting the time sequences acquired at all the spatial points according to a sample signal length prepared in a database; (Xu separating vibration data from data collected along the distributed optical fiber into vibration events according to sample signal lengths. Xu discloses in sec. 4.2 ¶1, “A segment of a 300-m-long optical fiber, led out in the vibration position of 20 km in the sensing fiber, was buried in the shallow soil of 10-cm depth. […] Through this method, 4000 data samples were obtained after all trials. Considering the fact that the system should respond to vibration events within 3 s, the duration and the total sampling point number of a single data sample were set as 2.4 s and 4800, respectively.” Xu discloses in sec. 2.1.1 ¶1, “The STFT is a Fourier-related transform used to determine the sinusoidal frequency and phase content of local sections of a signal as it changes over time. In practice, the procedure for computing STFTs is to divide a longer time signal into shorter segments of equal length by a window function, which is nonzero for only a short period of time and then compute the Fourier transform separately on each shorter segment. […] Take a digging signal as an example. The total time length of the signal is 2.4 s. After using STFT to transform the timedomain signal to the frequency domain, the time-frequency representation of the digging signal is shown in Fig. 1.

    PNG
    media_image11.png
    460
    1015
    media_image11.png
    Greyscale

(42), inputting the segmented time sequences into the well-trained [one-dimensional] convolution neural network, (Xu further discloses inputting time sequences transformed into spectrograms into the trained CNN to extract features in sec. 4.2 ¶3, “The CNN1 was trained and tested on the dataset in which spectrogram samples were transformed from original vibration signals, while the CNN2 was trained and tested on spectrograms of denoised vibration signals.” Examiner notes that the combination of Xu and Zhang teach this limitation as Zhang teaches 1D-CNNs.). 
and taking [1D]-CNN features automatically extracted in the first fully connected layer FC1 as the distinguishable event features; and (43), inputting the distinguishable event features into the optimal classifier to obtain the classification result. (As mentioned above, the optimal classifier determined by Xu was the SVM and Xu discloses inputting the event features (referred to as feature vectors by Xu) into the optimal classifier in sec. 5.2 ¶3, “Then, we extracted the input vectors of the first FC layer in the CNN2 as feature vectors in the SVM classifier.” Xiao teaches obtaining the classification results in sec. 5.2 ¶3, “Table 3 shows the classification performance of the linear SVM classifier. It indicates that this classification method achieved a classification accuracy of 93.3%, much better than other methods.” Examiner notes that the combination of Xu and Zhang teach this limitation as Zhang teaches 1D-CNNs.).   
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xu in view of Zhang, Sun, and Jiang with the teachings of Xiao for at least the same reasons as discussed above in claim 11.

Regarding Claim 16:
Claim 16 is a method claim whose additional limitations of wherein the step (4) comprises steps (41)-(43) are the same as the additional limitations of claim 15. The difference is that claim 16 is dependent on claim 14 whereas claim 15 is dependent on claim 13. Xu in view of Zhang, Sun, Jiang, and Xiao teach claim 14 as seen above. The additional limitations of claim 16 is rejected for the same reasons as claim 15.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Deep learning based multi-threat classification for phase-OTDR fiber optic distributed . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Somie Park whose telephone number is (571)272-1056. The examiner can normally be reached 9:00am - 5:00pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SOMIE PARK/Examiner, Art Unit 2126  
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126